Citation Nr: 1431379	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-48 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the supraglottic larynx with residual aphonia, claimed as throat cancer.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1980 to July 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the remand portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's diagnosed throat cancer was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation.  

CONCLUSION OF LAW

The criteria for service connection for throat cancer are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in October 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are associated with the claims file, as are the Veteran's private treatment records.  

The Board notes that the Veteran was not provided an examination and nexus opinion with regard to his claim for throat cancer.  Under 38 C.F.R. § 3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the competent and probative evidence does not document a verifiable in-service incurrence of disease or injury related to throat cancer.  Accordingly, a VA examination is not warranted.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will discuss the merits of the claim of entitlement to service connection for throat cancer.

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id. 

Competent medical evidence means evidence provided by a person who is qualified through special education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



Analysis

The Veteran's throat cancer did not manifest within a year after service, therefore it cannot be service connected on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  As for continuity of symptomatology since service, the Board emphasizes that no diagnosis of throat cancer was noted at service discharge.  The VA medical records suggest that the Veteran's throat complaints did not begin until 2003, approximately 23 years after his separation from service.  The Veteran has not consistently reported onset or treatment of throat cancer  since service; therefore, there is no continuity of throat cancer symptomatology since service.  38 C.F.R. § 3.303(b).  

With regard to establishing service connection for throat cancer on a direct basis, the record also does not substantiate that the Veteran's throat cancer is directly related to military service.   

The Board notes that evidence shows that the Veteran was first noted to have throat cancer in May 2003,  with treatment from that point forward.  Therefore, the Veteran has a current disability and satisfies the first element of Shedden.  

However, turning to the second element of Shedden, the Veteran's service medical history is absent for mention of known symptoms or diagnosis of throat cancer, and this is where the Veteran's claim fails.  The record does not include any evidence, lay or medical, suggesting his cancer arose during service or as a result of an event in service.  Service treatment records are entirely silent for any complaints, findings, or treatment for the Veteran's throat cancer.  The Board notes that the Veteran's STRs do note that in May 1980 he suffered from a sore throat and swollen glands.  However, this was noted to be due to allergies, and is therefore not related to the Veteran's currently diagnosed throat cancer.  Further, at the Veteran's separation examination in June 1980 the examiner marked his mouth and throat as appearing normal.  The Board further notes that the Veteran was not diagnosed with throat cancer until 2003, more than 20 years after separation from service.  Therefore, the Veteran's claim for service connection for throat cancer must be denied on a direct basis.

In conclusion, after careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that there is no competent evidence of throat cancer having its onset in service, and no competent evidence linking the Veteran's throat cancer to his service.  To the extent that the Veteran asserts that his throat cancer had its onset in service, he is not competent to provide such a link, as the diagnosis and etiology of throat cancer is beyond lay knowledge, and requires medical expertise.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Accordingly,  service connection for throat cancer is not warranted, and the claim must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for throat cancer is denied.  


REMAND

With regard to the Veteran's bilateral hearing loss claim, the Board notes that in August 2003 the Veteran indicated that he believed that his hearing loss began before his service.  He further reported that he believed that it began when he was slapped at eight years old.  The examiner noted that the Veteran had profound sensorineural hearing loss of the right ear, but predicated the diagnosis on a more likely cause of a childhood infection.  The Board notes that there was no mention of any hearing loss in the Veteran's entrance examination in March 1980.  

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service. 38 U.S.C.A. § 1111. The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ('noted').  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). According to 38 C.F.R. § 3.304(b)(1), the term 'noted' denotes only such conditions that are recorded in examination reports.  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (indicating the only requirement for this presumption of soundness to apply is that the military entrance examination have been free and clear of any relevant diseases or disabilities).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute a notation of such condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began. 38 C.F.R. § 3.304(b)(1).

When no preexisting condition was noted upon entry into service, the burden falls on the government, not the Veteran, to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  'Clear and unmistakable evidence' is a more formidable evidentiary burden than the 'preponderance of the evidence' standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the 'clear and convincing' burden of proof, while a higher standard than a 'preponderance of the evidence,' is a lower burden to satisfy than that of 'clear and unmistakable evidence.').  It is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be 'undebatable.' Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See also Quirin, 22 Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)). 

As noted above, a review of the March 1980 entrance examination report shows no hearing problems noted.  In this situation, when no preexisting disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  However, as the Veteran has indicated he suffered hearing loss prior to service, the Board finds that a VA examination should be obtained as to whether there is clear and unmistakable evidence that his hearing loss was a preexisting disability, and if so, whether there is clear and unmistakable evidence that it was not aggravated by his military service beyond the normal progression of the disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  

The Board further notes that the Veteran's Form DD-214 reflects that he was a Cannon Crewman while serving active duty.  Therefore, the Veteran could have had loud noise exposure.  Although the Veteran's service treatment records are absent complaints of or treatment for hearing loss, the Board notes that the absence of any in-service treatment or complaints of hearing loss is not always fatal to a service connection claim for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, an opinion should be obtained as to whether the Veteran's hearing loss, if it did not pre-exist service, was caused by or related to his service.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, obtain an audiological VA examination for the Veteran with regard to his hearing loss.  The claims folder should be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any hearing disability present.  In regard to any diagnosed condition, the examiner should specifically provide an opinion as to whether the condition clearly and unmistakably pre-existed service. If so, the examiner should also provide an opinion as to whether there is clear and unmistakable evidence that the condition was not aggravated by service.

If the examiner finds that the Veteran has any current hearing loss which did not clearly and unmistakably pre-exist service, he should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred or aggravated as a result of active service.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's hearing loss claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


